Memorandum by the Court. Appeals from orders of the Supreme Court at Special Term which granted partial summary judgments in actions to recover for professional services rendered and remitted the actions to a Jury Term for assessment of damages. Appellants’ opposition to the motions rested on their denials, set forth in their answers, of certain allegations of the complaint, in some instances the denials being of information or belief; and in each ease appellants failed to offer any proof either to establish a defense or to contradict the factual averments of the moving papers which adequately established the cause of action; and appellants, in fact, declined the adjournment that Special Term suggested be taken to enable them to submit proof. Orders affirmed, with $10 costs.
Gibson, P. J., Heriihy, Reynolds, Taylor and Aulisi, JJ., concur.